DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application is being examined under the pre-AIA  first to invent provisions. 

Reason for Allowance
 	The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record are Fleischhauer et al. (US 6,040,560), Leach et al. (US 7,745,025), Count et al. (US 5,144,962), Cassel (US 7,301,250) and Dunn et al. (US 6,239,579). The prior art of record references neither discloses, or suggests, in combination with the other limitations of independent claim 11, power supply switches operably connected to the first group of supercapacitors and the second group of supercapacitors, the power supply switches being arranged by having the first and second groups of supercapacitors connected in series and discharged through the at least one heating element during a heating mode and the first and second groups of supercapacitors connected in parallel and charged during a charging mode by the external charging portion, a first power supply switch of the power supply switches is connected between the heating element and a first connection point of the connector, and a second power supply switch of the power supply switches having a first end and a second end connected to the connector, the first end, the second end, or both the first and end and the second end being connected to a second connection point, the first and second groups of supercapacitors being connected between the connector, and the heating element is connected between the first power supply switch and the connector. 

Examiner’s Comment
 	(1) The prior art of record is silent about the above claim limitations. 
 	(2) The terminal disclaimer filed on 09/02/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,398,170 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
 	

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107.  The examiner can normally be reached on Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270 - 5569.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIMMY CHOU/Primary Examiner, Art Unit 3761